SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [ X ] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 333-14477 SPORTSNUTS, INC. (Name of Small Business Issuer in Its Charter) Delaware 87-0561426 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10757 South, River Front Parkway, Suite 125 South Jordan, Utah (Address of Principal Executive Offices) (Zip Code) (801) 816-2500 Issuer’s Telephone Number, Including Area Code Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:None 1 Table of Contents to Financial Statements Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities ActYes [] No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes [ ] No [ X ] Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company.See definition of“large accelerated filer,”“accelerated filer,” and “smaller reporting company in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer [] Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X]No [] The aggregate market value of the Company’s voting stock held by non-affiliates computed by reference to the closing price as quoted on the NASD Electronic Bulletin Board on March 24, 2010, was approximately $158,177.For purposes of this calculation, voting stock held by officers, directors, and affiliates has been excluded. APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date.As of March 24, 2010, the Company had outstanding 121,674,854 shares of common stock, par value $0.002 per share. DOCUMENTS INCORPORATED BY REFERENCE None. 2 Table of Contents to Financial Statements FORWARD LOOKING STATEMENTS THIS ANNUAL REPORT ON FORM 10-KSB, IN PARTICULAR “ITEM 7 MANAGEMENT’SDISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND “ITEM 1. BUSINESS,” INCLUDE “FORWARD-LOOKING STATEMENTS” WITHIN THE MEANING OF SECTION 21E OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.THESE STATEMENTS REPRESENT THE COMPANY’S EXPECTATIONS OR BELIEFS CONCERNING, AMONG OTHER THINGS, FUTURE REVENUE, EARNINGS, AND OTHER FINANCIAL RESULTS, PROPOSED ACQUISITIONS AND NEW PRODUCTS, ENTRY INTO NEW MARKETS, FUTURE OPERATIONS AND OPERATING RESULTS, FUTURE BUSINESS AND MARKET OPPORTUNITIES.THE COMPANY WISHES TO CAUTION AND ADVISE READERS THAT THESE STATEMENTS INVOLVE RISK AND UNCERTAINTIES THAT COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THE EXPECTATIONS AND BELIEFS CONTAINED HEREIN.FOR A SUMMARY OF CERTAIN RISKS RELATED TO THE COMPANY’S BUSINESS, SEE “RISK FACTORS.” UNDER “ITEM 1A.” Unless the context requires otherwise, references to the Company are to SportsNuts, Inc. and its subsidiaries. PART I. ITEM 1:DESCRIPTION OF BUSINESS Cautionary Factors That May Affect Future Results (Cautionary Statements Under the Private Securities Litigation Reform Act of 1995) The disclosure and analysis set forth herein contains certain forward looking statements, particularly statements relating to future actions, performance or results of current and anticipated products and services, sales efforts, expenditures, and financial results.From time to time, the Company also provides forward-looking statements in other publicly-released materials, both written and oral.Forward-looking statements provide current expectations or forecasts of future events such as new products or services, product approvals, revenues, and financial performance.These statements are identified as any statement that does not relate strictly to historical or current facts.They use words such as “anticipates,” “intends,” “plans,” “expects,” “will,” and other words and phrases of similar meaning.In all cases, a broad variety of assumptions can affect the realization of the expectations or forecasts in those statements.Consequently, no forward-looking statement can be guaranteed.Actual future results may vary materially. The Company undertakes no obligation to update any forward-looking statements, but investors are advised to consult any further disclosures by the Company on this subject in its subsequent filings pursuant to the Securities Exchange Act of 1934.Furthermore, as permitted by the Private Securities Litigation Reform Act of 1995, the Company provides these cautionary statements identifying risk factors, listed below, that could cause the Company’s actual results to differ materially from expected and historical results.It is not possible to foresee or identify all such factors.Consequently, this list should not be considered an exhaustive statement of all potential risks, uncertainties and inaccurate assumptions. 3 Table of Contents to Financial Statements BUSINESS OVERVIEW DESCRIPTION OF BUSINESS SportsNuts, Inc. (sometimes referred to hereinafter as the “Company”) is a sports management and marketing company, with a focus on community-based amateur athletics.Incorporated in Delaware on July 12, 1996, the Company helps organize and manage certain community sports events, providing online registration, merchandise sales, event sponsorship, and event coordination. Until March 1, 2007, the Company offered computer hardware sales and related services through Secure Netwerks, Inc., its wholly-owned subsidiary.On that date, the Company spun-off the shares of Secure Netwerks on a pro-rata basis to its shareholders such that Secure Netwerks became an independent company.Following the spin-off, due to the substantially decreased level of revenues and operations of the Company, SportsNuts, became a “shell company” as defined in 12b-2 of the Securities Exchange Act of 1934. BUSINESS FOCUS The Company targets organized sports events with various marketing and technology services to increase consumer satisfaction, athlete participation, corporate involvement, and purchasing opportunities.The Company also seeks to create increased awareness of participating events within surrounding communities.Through it’s Internet properties, the Company provides online event registration, merchandise sales, event website hosting, and the issuance of targeted e-mails to sports participants who have requested information about upcoming sporting events.Event administrators can access and download customizable reports on their events, requesting a full financial breakdown or simply creating a report that displays the name and t-shirt size of each participant. RESEARCH & DEVELOPMENT Generally.Product development expenses related to the Company’s Internet services consist primarily of payroll, software and systems, and related costs for programmers and software developers.Product development expenses related to the Company’s information technology consulting consists primarily of payroll and systems development for the web site hosting services.Where appropriate, the Company capitalizes certain systems development costs in accordance with generally accepted accounting principles. Software Development.The heart of the Company’s services is the sports information management system user base. A database contains all the detailed information that the Company gathers on every person who registers for a sports event through the Company’s web site.The database software holds and manipulates all such information. This database is built with Sequel software.The Company has invested in this software in order to insure reliability as well as scalability.For the size of the Company’s computer systems and the volume of throughput, Sequel databases are typically the fastest and are easily moved from one computer platform to another. The database can efficiently provide any of the stored information when it is automatically requested by the Company’s web site, software applications or manually requested by an employee for corporate use. MARKET ANALYSIS/OPPORTUNITIES The market for products and services among amateur sports enthusiasts in the United States is rapidly evolving and intensely competitive with a large number of competitors in the Internet sports industry.However, the niche market in which the Company competes possesses relatively few amateur sports organizations that can provide a comprehensive marketing and technological approach to organizations that seek to increase participation and attendance for their events.However, there can be no assurance that the Company can maintain a competitive position against current or future competitors as they enter the markets 4 Table of Contents to Financial Statements in which it competes, particularly those with greater financial, marketing, service, support, technical and other resources than those possessed by the Company.The Company’s failure to maintain a competitive position within the market could have a material adverse effect on its business, financial condition, results of operations and cash flows. The Reach of Amateur Sports.Amateur sports in the United States has a massive following, estimated by the Company at 135 million fans, 76 million active participants, 4 million organized teams, and over $30 billion spent annually on products and services. Amateur sports touch multiple audiences (athletes, fans, coaches, officials, sports physicians, athletic directors, community sports writers) who generally want to enhance the experience for themselves and the participants.At the grass-roots level, amateur sports tend to generate more emotional involvement than any other activity with the exception of academic education.The dreams of millions of athletes are pursued through sports and many families live vicariously through sports in various supporting roles.Amateur sports typically require a substantial investment of time and money.The demographic profile of amateur sports enthusiasts is therefore strong relative to recreational spending. The Internet.Sports have been a core staple in the development of the Internet.The administration of amateur sports organizations and events and the information management of amateur sports data lend itself to unique marketing approaches that can be greatly facilitated through various web-based solutions, but are currently not addressed efficiently by any single organization. Market Segmentation/User Needs Generally.The Company has divided the grass roots amateur sports market into three specific segments: (i) Youth Sports (ages 5-13), (ii) High School Sports (ages 14-18), and (iii) Adult Recreation Sports (ages 19+).As discussed below, the Company believes that there are approximately 76 million persons within these three categories, or roughly thirty percent of the U.S. population.Each segment has specific interests and needs, but they all share the common goal of improving the amateur athletic experience by strengthening coaching and playing skills and providing easier access to reliable information and quality products and services. Youth Sports.The Company estimated that there are roughly three million organized youth sports teams in the United States.Each team has an average of 12 players (36 million total players).However, since most children play more than one sport, the Company estimates that the number of unique participants in this segment to be 24 million. Youth sports are typically less organized and managed far less efficiently than high school or adult recreational sports.The registration, rostering, and scheduling process is costly and cumbersome for youth sports organizations.In addition, game and event information is usually difficult to obtain, including time and location of contest, profile of the opposing team, and a summary of the event itself.Coaching at the youth sports level is often highly erratic, with a large number of children either inspired by or alienated toward organized sports for life during this period.Youth coaches require a variety of resources necessary to improve the quality of the instructional environment.Finally, youth sports are constantly in need of funding for equipment, facilities, and transportation. High School Sports.The Company estimates that there are approximately 20,000 high schools in the United States, with approximately 25 teams of 20 athletes each per school across all sports and grade levels (10 million total players).As with youth sports, since most teens play more than one sport, the Company estimates that the number of unique participants, together with a significant number of non-athlete participants (e.g. drill team members, cheerleaders, and equipment managers) in this segment to be 8 million. 5 Table of Contents to Financial Statements Competition becomes significantly more important relative to youth sports as athletes reach their teenage years.Nevertheless, current methods of tracking the history or performance of an individual or team are difficult or impossible, and broad comparison and ranking systems are largely unavailable.Moreover, the scouting process is often unreliable, time consuming, and cost prohibitive.High school athletes desire the type of tangible performance measurements and statistics available through the Company’s sports information management system.In addition, those prep athletes with aspirations to participate in collegiate athletics are highly interested in scholarship and college placement opportunities afforded by increased exposure to college recruiters.As with youth sports, high school sports programs are also chronically underfunded.Finally, because of the increased intensity level of high school sports and the resulting injuries, these athletes will likely require access to sports medicine services, which is currently not available from any comprehensive source online. Parents/Adult Recreation Sports.The Company estimates that the 32 million children and teens participating in amateur sports will have at least one non-participant supporter, most likely a parent.Although most youth and high school athletes have more than one parent who follows their activities, many parents with children who play sports typically have more than one child participating in organized amateur sports.Many of these adults also participate in recreational sports themselves.The Company believes that an additional 12 million adults who participate in recreational sports do not currently have children engaged in amateur sports.Accordingly, the Company estimates that 44 million U.S. adults follow a child who participates in amateur sports and/or personally participate in adult recreational sports. Because competition as well as exercise is at the heart of adult sports participation, a source for statistical information is likely to be a significant attraction within this category.These persons are also more likely to utilize sports medicine services, given their increased susceptibility to aches, soreness, and injury due to age and increasing fragility.Sports-oriented adults have significant purchasing power relative to the youth sports and high school sports segment, particularly with credit card transactions over the Internet.Adults desire a wide range of and sufficient information concerning products and services that cater to their interests. INTELLECTUAL PROPERTY The Company has registered the Internet domain names, “www.sportsnuts.com,” and “www.sportsnuts.net.”Given the lack of resources available to the Company during 2009, the Company has not pursued any trademark applications for its name and brand. The Company’s online registration and league management systems are not protected by any copyright or patent, and the Company does not anticipate filing an application with the U.S. Patent and Trademark Office or the United States Copyright Office for protection of any of these systems.Although the Company believes that copyright and patent protection for these systems is either cost prohibitive or unnecessary, it may be wrong.If the Company is wrong, it could face unexpected expenses pursuing, defending, or otherwise becoming involved in a copyright or patent dispute, any of which could have a material adverse effect upon the Company’s business, results of operations, and financial condition. Because the Company has no formal trademark protection, other companies with names, marks, or slogans similar to SportsNuts could seek to require that the Company obtain a license from them or require the Company to change its name, either of which could entail substantial costs.Additionally, if the Company were required to change its name, it could lose all goodwill associated with the “SportsNuts” mark.In addition, future products and services offered by the Company may need to be marketed under different names if the mark “SportsNuts” causes confusion with another trade name being used by another company.The Company could also incur substantial costs to defend any legal action taken against the Company pursuant to a trademark or service mark dispute.If, in any legal action against the Company, its asserted trademarks, or service marks should be found to infringe upon intellectual property rights of a third party, the Company could be enjoined from further infringement and could be required to pay damages.In the event a third party was to sustain a valid claim against the Company, and in the event a required license 6 Table of Contents to Financial Statements was not available on commercially reasonable terms, the Company’s financial operations and results of operations could be materially adversely affected.Litigation, which could result in substantial cost to and diversion of resources of the Company, may also be necessary to enforce intellectual property rights of the Company or to defend the Company against claimed infringements of the rights of others. GOVERNMENT REGULATION There are currently few laws or regulations directly applicable to information technology or electronic commerce.Due to the increasing popularity and use of the Internet, it is possible that a number of laws and regulations may be adopted with respect to the Internet which could materially increase the cost of transacting business on the Internet.Although transmissions from the Company’s Internet properties originate from the State of Utah, the government of the United States and the governments of other states and foreign countries might attempt to regulate such transmissions or assess taxes, fees, tariffs, duties, or other payments against the Company, its affiliates, or customers purchasing products or services through its internet properties of its clients.Any such regulations or assessments could adversely affect the Company’s business, financial condition, and results of operations. EMPLOYEES As of March 24, 2010, the Company employed four persons on a part-time basis.The Company believes that its future success will depend in part on its continued ability to attract, hire, and retain a sufficient number of highly skilled personnel. REPORTS TO SECURITY HOLDERS SportsNuts is subject to the information requirements of the Securities Exchange Act of 1934, as amended, and in accordance therewith files quarterly and annual reports, as well as other information with the Securities and Exchange Commission (“Commission”) under File No. 333-14477.Such reports and other information filed with the Commission can be inspected and copied at the public reference facilities maintained by the Commission at 450 Fifth Street, N.W., Washington, D.C. 20549 at prescribed rates, and at various regional and district offices maintained by the Commission throughout the United States.Information about the operation of the Commission’s public reference facilities may be obtained by calling the Commission at 1-800-SEC-0330.The Commission also maintains a website at http://www.sec.gov that contains reports and other information regarding the Company and other registrants that file electronic reports and information with the Commission. ITEM 1A: RISK FACTORS Operating Risks Defaults in Senior Securities.Effective February 1, 2000, the Company sold and issued a promissory note secured by virtually all tangible and intangible assets of the Company (“Note”) in exchange for $450,000 in cash proceeds.As of May 1, 2000, the Company is in default with respect to the Note.Although the Note holder continues to be supportive of the Company and its management, if the holder of the Note determines to foreclose upon the Note, the Company would likely be forced to sell all of its tangible and intangible assets to satisfy the obligation represented by the Note and would, therefore, likely cease operations entirely.The Note and Security Agreement executed in connection therewith have been filed as an exhibit to the Company’s 1999 annual report on Form 10-KSB filed with the Securities and Exchange Commission on March 30, 2000. Company Not Currently Profitable.The Company was organized on July 12, 1996.Since the date of its inception, the Company has incurred substantial losses and has not yet generated a profit.There is no assurance that the Company will ever become profitable. 7 Table of Contents to Financial Statements Risk of Computer System Failure.The success of the Company is substantially dependent upon its ability to deliver high quality, uninterrupted access to its technology applications, which requires that the Company protect its computer hardware and software systems and the data and information stored in connection therewith.The Company’s systems are vulnerable to damage by fire, water (principally from overhead sprinkler systems that may be triggered by fire or excessive heat within the building in which the Company and other co-tenants operate), natural disaster, power loss, telecommunications failures, unauthorized intrusion, and other catastrophic events.Any substantial interruption in the Company’s systems would have a material adverse effect on the Company’s business, operating results, and financial condition.In addition, the Company’s systems may be vulnerable to computer viruses, physical or electronic break-ins, sabotage, or other problems caused by third parties which could lead to interruptions, delays, loss of data, or cessation in service to persons desiring to access the Company’s Internet properties.The occurrence of any of these risks could have a material adverse effect upon the Company’s business, results of operations, and financial condition. Electronic Data Transmission Security Risks.A significant barrier to the electronic transmission of confidential data over the Internet is the perception that such data may not be secure.The Company relies upon encryption and authentication technology to provide the security necessary to effect secure transmissions of confidential information.There can be no assurance that advances in decryption technology, computer espionage, and other developments will not result in a breach or compromise of the algorithms used by the Company to protect transaction data of persons accessing the Company’s internet properties and internet properties of the Company’s clients, and therefore lead to the misappropriation of such data by third parties.Any such breach, compromise, or misappropriation could damage the Company’s reputation and expose the Company to a risk of loss or litigation and possible liability, and could have a material adverse effect upon the Company’s business, results of operations, or financial condition. No Proprietary Protection for Technology.The Company’s online registration system, statistical information system, and the league management system are not protected by any copyright or patent, and the Company does not anticipate filing an application with the United States Patent and Trademark Office (“USPTO”) or the United States Copyright Office for protection of these systems.Although the Company believes that copyright and patent protection for these systems is either cost prohibitive or unnecessary, it may be wrong.If the Company is wrong, it could face unexpected expenses pursuing, defending, or otherwise becoming involved in a copyright or patent dispute, any of which could have a material adverse effect upon the Company’s business, results of operations, and financial condition. Uncertain Protection of Trade Names and Related Intangible Assets. The Company has registered the Internet domain names, “www.sportsnuts.com,” and “www.sportsnuts.net.”Given the lack of financial resources available to the Company during 2008, the Company has not pursued trademark applications of its name and brand.Consequently, other companies with names, marks, or slogans similar to SportsNuts could seek to require that the Company obtain a license from them or require the Company to change its name, either of which could entail substantial costs.Additionally, if the Company were required to change its name, it could lose all goodwill associated with the “SportsNuts” mark.In addition, future products and services offered by the Company may need to be marketed under different names if the mark “SportsNuts” causes confusion with another trade name being used by another company.The Company could also incur substantial costs to defend any legal action taken against the Company pursuant to a trademark or service mark dispute.If any legal action against the Company, its asserted trademarks, or service marks should be found to infringe upon intellectual property rights of a third party, the Company could be enjoined from further infringement and could be required to pay damages.In the event a third party were to sustain a valid claim against the Company, and in the event a required license were not available on commercially reasonable terms, the Company’s financial operations and results of operations could be materially adversely affected.Litigation, which could result in substantial cost to and diversion of resources of the Company, may also be necessary to enforce intellectual property rights of the Company or to defend the Company against claimed infringements of the rights of others. Investment Risks 8 Table of Contents to Financial Statements Speculative Investment.The shares of the Company’s common stock are a speculative investment. To date, the Company has generated substantial losses and has yet to achieve a profit.If the Company fails to generate profits, it is unlikely that the Company will be able to meet its financial obligations and investors could lose their entire investments. Likely Change of Control.During 2010, it is likely that the Company may offer certain of its creditors the right to convert their debts into common stock of the Company based upon the current trading price of the Company’s Common Stock.The conversion of even a portion of these debts will result in a change of control in favor of such creditors.Such creditors will likely also include Kenneth Denos, the Company’s former Chief Executive Officer. Securities Class Action Claims Based Upon Price Fluctuation.Securities class action claims have been brought against issuing companies in the past after volatility in the market price of a company’s securities.With respect to the Company, such litigation could be very costly and divert the attention of the Company’s management and resources, and any adverse determination in such litigation could also subject the Company to significant liabilities, any or all of which could have a material adverse effect on the Company’s business, results of operations, and financial condition. No Active Market.Although the Company’s shares are traded on the NASD Electronic Bulletin Board, the Company believes that the public trading price may be an inaccurate representation of the value of the Company because there is little or no trading volume in the Company’s shares and no analysts or NASD market makers actively follow the Company. No Dividends.The Company does not anticipate paying dividends on its Common Stock in the foreseeable future, and may be restricted from paying dividends in the future pursuant to subsequent financing arrangements. Anti-Takeover Provisions.The Company’s Certificate of Incorporation contains certain provisions which could be an impediment to a non-negotiated change in control of the Company, namely an ability, without stockholder approval, to issue up to 20,000,000 shares of preferred stock with rights and preferences determined by the board of directors, staggered terms for directors, and super-voting requirements.These provisions could impede a non-negotiated change in control and thereby prevent stockholders from obtaining a premium for their Common Stock. Securities Eligible for Public Trading.All of the Company’s outstanding shares are either freely tradeable or immediately eligible for resale under Rule 144 promulgated pursuant to the Securities Act of 1933, as amended.Sales of substantial amounts of freely tradeable stock in the public market could adversely affect the market price of the Common Stock.The Company has also filed a registration statement with respect to its 2000 Stock Option Plan, the result of which could be the sale of a significant number of shares in the public market, and consequently, an adverse effect upon the public trading price of the Company’s Common Stock. Private Liability of Management.The Company has adopted provisions in its Certificate of Incorporation which limit the liability of its officers and directors and provisions in its bylaws which provide for indemnification by the Company of its officers and directors to the fullest extent permitted by Delaware corporate law.The Company’s Certificate of Incorporation generally provides that its directors shall have no personal liability to the Company or its stockholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit.Such provisions substantially limit the shareholders’ ability to hold directors liable for breaches of fiduciary duty. 9 Table of Contents to Financial Statements Potential Issuance of Additional Common and Preferred Stock.The Company is authorized to issue up to 200,000,000 shares of Common Stock.To the extent of such authorization, the Board of Directors of the Company will have the ability, without seeking shareholder approval, to issue additional shares of common stock in the future for such consideration as the Board of Directors may consider sufficient.The issuance of additional Common Stock in the future may reduce the proportionate ownership and voting power of existing shareholders.The Company is also authorized to issue up to 20,000,000 shares of preferred stock, the rights and preferences of which may be designated in series by the Board of Directors.To the extent of such authorization, such designations may be made without shareholder approval.The designation and issuance of series of preferred stock in the future would create additional securities which would have dividend and liquidation preferences over common stock. Volatility of Stock Prices.In the event that there is an established public market for the Company’s Common Stock, market prices will be influenced by many factors and will be more subject to significant fluctuations in response to variations in operating results of the Company and other factors such as investor perceptions of the Company, supply and demand, interest rates, general economic conditions and those specific to the industry, developments with regard to the Company’s activities, future financial condition and management. Applicability of Low Priced Stock Risk Disclosure Requirements.The Common Stock of the Company may be considered a low priced security under rules promulgated under the Securities Exchange Act of 1934.Under these rules, broker-dealers participating in transactions in low priced securities must first deliver a risk disclosure document which describes the risks associated with such stocks, the broker-dealer’s duties, the customer’s rights and remedies, certain market and other information, and make a suitability determination approving the customer for low priced stock transactions based on the customer’s financial situation, investment experience and objectives.Broker-dealers must also disclose these restrictions in writing to the customer, obtain specific written consent of the customer, and provide monthly account statements to the customer.With all these restrictions, the likely effect of designation as a low priced stock will be to decrease the willingness of broker-dealers to make a market for the stock, to decrease the liquidity of the stock and to increase the transaction cost of sales and purchases of such stock compared to other securities. ITEM 2:DESCRIPTION OF PROPERTY The Company’s executive offices are located in a 5,500 square foot facility in south Salt Lake County, Utah, twenty minutes from the Salt Lake City International Airport and adjacent to Interstate 15.The Company subleases this facility from an entity controlled by Kenneth Denos, the Company’s former Chief Executive Officer.Base rent for use of this facility is $500.00 per month, on a month-to-month lease. The Company believes that the size of its executive offices is adequate for its business, technology, and operational needs for the intermediate future.In the aggregate, however, the Company believes that additional office space may be necessary in the near future to accommodate its growth.The current commercial real estate market in Salt Lake City has sufficient capacity that management believes that the Company should not experience any significant difficulty in procuring additional office space as needed. ITEM 3:LEGAL PROCEEDINGS None. ITEM 4:SUBMISSION ON MATTERS TO A VOTE OF SECURITY HOLDERS None. 10 Table of Contents to Financial Statements PART II. ITEM 5:MARKET FOR COMMON EQUITY,RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market for Common Equity and Related Stockholder Matters. Market Information. The Company’s Common Stock is listed on the NASD Electronic Bulletin Board (“Bulletin Board”) under the symbol “SPCI.”The Company’s stock has been traded on the Bulletin Board since approximately January, 1997.As of March 24, 2010, there was no active public market for the Company’s Common Stock.The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the calendar year ended December 31, 2009: High Low Fourth Quarter 2009 $ $ Third Quarter 2009 $ $ Second Quarter 2009 $ $ First Quarter 2009 $ $ The following table sets forth, for the periods indicated, the high and low closing sales prices, as to Bulletin Board prices of shares of the Company’s Common Stock during the calendar year ended December 31, 2008: High Low Fourth Quarter 2008 $ $ Third Quarter 2008 $ $ Second Quarter 2008 $ $ First Quarter 2008 $ $ Holders. As of March 24, 2010, the Company had approximately 365 holders of record of its Common Stock. Dividends. The Company has not paid any cash dividends on its Common Stock since inception and does not anticipate paying cash dividends in the foreseeable future.The Company anticipates that any future earnings will be retained for use in developing and/or expanding the business. (b) Recent Sales of Unregistered Securities. As of December 31, 2009, the Company had outstanding -0- common stock purchase options granted to various officers, directors, employees, and service providers of the Company pursuant to 11 Table of Contents to Financial Statements the Company’s 2000 Stock Option Plan (“Plan”).The Company believes that the options granted under the Plan are exempt from registration under the Securities Act of 1933 pursuant to Section 4(2) of such Act. During 2000-2005 and continuing into 2009, Kenneth Denos, the Company’s former Chief Executive Officer, made various cash loans to the Company totaling $86,500 in the aggregate.These loans are represented by unsecured promissory notes of the Company and bear interest at the rate of ten percent (10%) per annum. During 2000-2005 and continuing into 2009, the Company has accrued payroll and other expenses owed to Kenneth Denos, the Company’s former Chief Executive Officer, totaling $1,030,762 in the aggregate.These accruals are unsecured obligations of the Company.Interest has accrued on the unpaid expenses commencing January 1, 2006 at the rate of twelve percent (12%) per annum. ITEM 6:SELECTED FINANCIAL DATA As a smaller reporting company we are not required to provide this information. ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion of the financial condition and results of operations of SportsNuts, Inc. and its subsidiaries (hereafter collectively, “SportsNuts” or the “Company”) should be read in conjunction with the Audited Financial Statements and related Notes thereto included herein.This discussion may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding the Company’s expectations, beliefs, intentions, or future strategies that are signified by the words “expects,” “anticipates,” “intends,” “believes,” or similar language.Actual results could differ materially from those projected in the forward looking statements.Prospective investors should carefully consider the information set forth below under the caption “Risk Factors” in addition to the other information set forth herein.The Company cautions investors that its business and financial performance is subject to substantial risks and uncertainties. Overview SportsNuts is a sports management and marketing company, with a focus on community-based amateur athletics, providing unique solutions to the challenges faced by athletes and the organizations in which they participate.The Company helps organize and manage various sports events, providing online registration, merchandise sales, event sponsorship, and event coordination. SportsNuts endeavors to make events more profitable and efficient by promoting such events through various media channels, attracting corporate sponsorships, and providing technology tools to decrease administrative and personnel costs. The Company’s principal sources of revenues during 2009 were (i) online services targeted to sports organizations and their members, and (ii) offline promotional, management, and sponsorship services provided in connection with community-based sports events.The ability to generate revenues during the year 2009 and beyond depends substantially upon the revenues relating to the Company’s amateur sports business. 12 Table of Contents to Financial Statements Expenses which comprise cost of goods sold are principally comprised of offline costs associated with the management and promotion of sporting events which the company has an active role.Also included in cost of goods sold are commissions paid for information technology consulting contracts.As more organizations utilize the Company’s technology services, future expenses included in cost of goods sold will be personnel and materials costs to administer these services, as well as potential fee sharing expenses to organizations involved in sports event management, and online registration and administration. General and administrative expenses have been comprised of administrative wages and benefits; occupancy and office expenses; outside legal, accounting and other professional fees; travel and other miscellaneous office and administrative expenses.Selling and marketing expenses include selling/marketing wages and benefits; advertising and promotional expenses; travel and other miscellaneous related expenses.R&D expenses consist mainly of development expenses related to creating new technology applications.In the future, the Company anticipates significant expenditures in business development to create strategic alliances with third parties, and in developing a sales channel to the various amateur sports organizations throughout the United States. Because the Company has incurred losses, income tax expenses are immaterial.No tax benefits have been booked related to operating loss carryforwards, given the uncertainty of the Company being able to utilize such loss carry forwards in future years.The Company anticipates incurring additional losses during the coming year. Results of Operations Following is management’s discussion of the relevant items affecting results of operations for the years ended December 31, 2009 and 2008. Revenues.The Company generated net revenues of $4.045 during the year ended December 31, 2009, which represents an 87% decrease compared to $30,738 in net revenues during the year 2008.The decrease is mainly the result of the sale of Rocky Mountain Sports Alliance (RMSA) to the original owner in 2009.RMSA contributed $11,335 in revenues during 2008.Furthermore, the decrease is the result of decreased participation in events in which the company manages and also handles online registrations.Following the spin-off of Secure Netwerks during 2007, the Company’s sole source of revenues will be related to sports events and services rendered pursuant thereto.Accordingly, the Company anticipates that future overall consolidated revenues will likely be substantially lower than in prior periods.Management therefore believes that SportsNuts is considered a “shell company” as defined in Rule 126-2 of the Securities Exchange Act of 1934. Cost of Sales.Cost of sales for the year ended December 31, 2009 were $2,426, an 81% decrease from $12,626 during the year 2008.This decrease correlates with the decrease in revenues.RMSA incurred $3,990 in cost of sales during 2008.Cost of sales were 60% of revenues in 2009 compared to 41% in 2008.The Company anticipates that cost of sales will decrease in the future as a result of the spin-off of Secure Netwerks, Inc. during 2007 and the sale of Rocky Mountain Sports Alliance in 2009.Other costs of sales consisted of online registration services, sports event management and promotional services, and sales commissions paid in connection with hardware sales and leases. Salaries and Consulting Expenses.Salaries and consulting expenses for the year ended December 31, 2009 were $130,105, a 4% decrease from $136,220 during the year 2008.No major change was expected in salaries and consulting and management continues to make a concerted effort to decrease certain costs associated with personnel salaries and benefits and contract labor. Professional Fees.Professional fees for the year ended December 31, 2009 were $11,857, a 54% increase from $7,715 during 2008.As the Company continues to have audits and reviews of the financial statements those fees fluctuate based on the activity of the Company. Selling, General and Administrative Expenses.Selling, general and administrative expenses were $3,163 for the year ended December 31, 2009, as compared to $4,713 during 2008, a decrease of 33%. 13 Table of Contents to Financial Statements Rocky Mountain Sports Alliance incurred $1,700 in selling, general and administrative expenses in 2008.No major change was expected in selling, general and administrative expenses.Where appropriate, the Company capitalizes certain systems development costs in accordance with generally accepted accounting principles. Other Income (Expense).The Company had net other expense of $115,798 for the year ended December 31, 2009 compared to net other expense of $117,569 during 2008.The expenses incurred were comprised primarily of interest expenses related to balances on Company credit cards and promissory notes. Liquidity and Capital Resources As of December 31, 2009, the Company’s primary source of liquidity consisted of $519 in cash and cash equivalents.The Company holds most of its cash reserves in local checking accounts with local financial institutions.Since inception, the Company has financed its operations through a combination of short and long-term loans, and through the private placement of its Common Stock. The Company has sustained significant net losses which have resulted in an accumulated deficit at December 31, 2009 of $24,125,458 and is currently experiencing a substantial shortfall in operating capital which raises doubt about the Company’s ability to continue as a going concern.The Company generated a net loss for the year ended December 31, 2009 of $268,985 compared to a net loss in 2008 of $248,105.The Company anticipates a net loss for the year ended December 31, 2010 and with the expected cash requirements for the coming months, without additional cash inflows from an increase in revenues combined with continued cost-cutting or a receipt of cash from capital investment, there is substantial doubt as to the Company’s ability to continue operations. The Company believes these conditions have resulted from the inherent risks associated with the small startup technology-oriented companies.Such risks include, but are not limited to, the ability to (i) generate revenues and sales of its products and services at levels sufficient to cover its costs and provide a return for investors, (ii) attract additional capital in order to finance growth, (iii) further develop and successfully market commercial products and services, and (iv) successfully compete with other comparable companies having financial, production and marketing resources significantly greater than those of the Company. The Company believes that its capital resources are insufficient for ongoing operations, with minimal current cash reserves.The Company will likely require considerable amounts of financing to make any significant advancement in its business strategy.There is presently no agreement in place with any source of financing and there can be no assurance that the Company will be able to raise any additional funds, or that such funds will be available on acceptable terms.Funds raised through future equity financing will likely be substantially dilutive to current shareholders.Lack of additional funds will materially affect the Company and its business, and may cause the Company to cease operations.Consequently, shareholders could incur a loss of their entire investment in the Company. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a smaller reporting company we are not required to provide this information. 14 Table of Contents to Financial Statements ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA CONTENTS Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets 17 Consolidated Statements of Operations 18 Consolidated Statements of Stockholders’ Deficit 19 Consolidated Statements of Cash Flows 20 Notes to the Consolidated Financial Statements 21 15 Table of Contents to Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders SportsNuts, Inc. South Jordan, Utah We have audited the accompanying balance sheets of SportsNuts, Inc. as of December 31, 2009 and 2008 and the related statement of operations, stockholders' deficit and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SportsNuts, Inc. as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 7 to the financial statements, the Company has negative working capital, negative cash flows from operations and recurring operating losses which raises substantial doubt about its ability to continue as a going concern.Management's plans in regard to these matters are also described in Note 7.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Chisholm, Bierwolf, Nilson & Morrill LLC Bountiful, Utah March 31, 2010 16 Table of Contents to Financial Statements SPORTSNUTS, INC. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net - Advances due from related party - Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Due to related parties Accrued expenses Line of credit payable - Notes payable - related parties Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Common stock, $0.002 par value; 200,000,000 shares authorized, 121,674,854 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 17 Table of Contents to Financial Statements SPORTSNUTS, INC. AND SUBSIDIARIES Consolidated Statements of Operations For the Years Ended December 31, NET SALES $ $ COST OF SALES GROSS MARGIN SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Salaries and consulting Professional fees Selling, general and administrative Total Selling, General and Administrative Expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest expense ) ) Interest income - 6 Other income Total Other Income (Expenses) ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - LOSS FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS Income (Loss) from subsidiary discontinued due to sale - net of tax ) - NET LOSS $ ) $ ) BASIC AND DILUTED: Net loss per common share from continuing operations $ ) $ ) Net loss per common share from discontinued operations ) ) Net loss per common share $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 18 Table of Contents to Financial Statements SPORTSNUTS, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders' Deficit For the Period January 1, 2008 through December 31, 2009 Additional Stock Total Common Stock Paid-in Subscriptions Accumulated Stockholders' Shares Amount Capital Receivable Deficit Deficit Balance, January 1, 2008 $ $ $ ) $ ) $ ) Write off subscriptions receivable against additional paid in capital - - ) - - Net loss for year ended December 31, 2008 - ) ) Balance, December 31, 2008 - ) ) Record sale of Rocky Mountain Sports Alliance - - ) - Net loss for the year ended December 31, 2009 - ) ) Balance, December 31, 2009 $ $ $
